United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 19-2407
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                                   Stanley D. Rice

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                    Appeal from United States District Court
                 for the Western District of Arkansas - Ft. Smith
                                 ____________

                             Submitted: April 16, 2020
                               Filed: May 12, 2020
                                  [Unpublished]
                                  ____________

Before KELLY, WOLLMAN, and STRAS, Circuit Judges.
                          ____________

PER CURIAM.

      Stanley D. Rice pleaded guilty to two counts of interstate transportation of a
minor with intent to engage in criminal sexual activity, in violation of 18 U.S.C.
§ 2423(a). The district court1 sentenced Rice to life imprisonment, the advisory
sentence under the U.S. Sentencing Guidelines. Rice argues that the sentence is
substantively unreasonable in light of several mitigating factors, including the
childhood sexual abuse he suffered, his long-term methamphetamine addiction, and
the financial support he provided for his family.

       We find no abuse of discretion in the district court’s determination that Rice’s
mitigating factors did not support a downward variance from the advisory Guidelines
sentence. See United States v. Feemster, 572 F.3d 455, 461 (8th Cir. 2009) (en banc)
(standard of review). Rice had sexually abused minors in the 1980s, and the counts
of conviction here related to Rice’s sexual abuse of two other minors in 2011 and
2009. Rice began sexually abusing Jane Doe when she was five years old and the
abuse continued for years. Rice sexually abused John Doe when he was a teenager
and introduced him to methamphetamine. Rice had worked as a trucker and
sometimes brought the victims with him when he traveled, sexually abusing the
children during these trips. The district court concluded that Rice’s long history of
sexual abuse and the egregious circumstances of the instant offenses deserved greater
consideration than his troubled childhood, his drug use, or his positive attributes,
“which is a determination well within the discretion of the district court.” See United
States v. Wilcox, 666 F.3d 1154, 1157 (8th Cir. 2012); see also United States v. King,
898 F.3d 797, 810 (8th Cir. 2018) (“The district court’s decision not to weigh
mitigating factors as heavily as [the defendant] would have preferred does not justify
reversal.” (internal quotation marks and citation omitted)). The sentence is not
substantively unreasonable.

      The judgment is affirmed.
                           ______________________




      1
       The Honorable P.K. Holmes, III, United States District Judge for the Western
District of Arkansas.

                                         -2-